 TAURUS WASTE DISPOSAL, INCTaurus Waste Disposal, Inc. and Private SanitationUnion Local 813, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America. Case 29-CA-8501August 12, 1982DECISION AND ORDER)BY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn March 5, 1982, Administrative Law JudgeSteven Davis issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the ChargingParty filed a brief in opposition to Respondent's ex-ceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.AMENDED REMEDYWe adopt the Administrative Law Judge's rec-ommended remedy requiring Respondent to makethe employees whole by paying all insurance fund,severance fund, and pension fund contributions, asprovided in the expired collective-bargaining agree-ment, which have not been paid, and which wouldhave been paid absent Respondent's unlawful uni-lateral discontinuance of such payments, and tocontinue such payments until such time as Re-spondent negotiates in good faith with the Unionto a new agreement or to an impasse. However, wenote that he failed to provide for the possibility ofinterest or to take into account the potential extentof a "make-whole" remedy concerning an employ-er's failure to contribute to benefit funds. Thus, be-cause the provisions of employee benefit fundagreements are variable and complex, the Boarddoes not provide at the adjudicatory stage of theproceeding for the addition of interest at a fixedrate on unlawfully withheld fund payments, orother losses attributed to such conduct. Instead, itI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Srandard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.263 NLRB No. 28leaves to the compliance stage the question ofwhether a respondent must pay any additionalamounts into benefit funds in order to satisfy our"make-whole" remedy. These additional amountsmay be determined, depending upon the circum-stances of each case, by reference to provisions indocuments governing the funds at issue and, wherethere are no governing provisions, to evidence ofany loss directly attributable to the unlawful with-holding action, which might include the loss ofreturn of investment of the portions of funds with-held, additional administrative costs, etc., but notcollateral losses. Merriweather Optical Company, 240NLRB 1213 (1979). We modify the remedy and therecommended Order accordingly.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Taurus Waste Disposal, Inc., Sayville, New York,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:Substitute the following for paragraph 2(b):"(b) Make its employees whole by paying all in-surance, severance, and pension fund contributions,as provided in the expired collective-bargainingagreement, which have not been paid, and whichwould have been paid absent Respondent's unlaw-ful discontinuance of such payments, and continuesuch payments, in the manner described in the sec-tion of the Board's Decision and Order entitled'Amended Remedy,' until such time as Respondentnegotiates in good faith a new agreement or to animpasse."DECISIONSTATEMENT OF THE CASESTEVEN DAVIS, Administrative Law Judge: This casewas heard before me at Brooklyn, New York, on August10 and November 5, 1981.On December 10, 1980, Private Sanitation UnionLocal 813, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called the Union, filed a charge in Case29-CA-8501 based upon which' a complaint was issuedon January 19, 1981, alleging violations of Section 8(a)(1)and (5) of the Act. Specifically, the complaint allegesthat Taurus Waste Disposal, Inc., herein called Respond-ent, violated Section 8(a)(1) and (5) of the Act by (a)The charge also alleged the discharge of William Larberg. That partof the charge alleging the discharge was withdrawn before the hearingand is not before me for decision309 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfailing and refusing, since on or about August 6, 1980, tomeet and bargain with the Union as the exclusive collec-tive-bargaining representative of its employees; (b) with-drawing benefits from its employees on or about Septem-ber 1, 1980, by ceasing to make payments on behalf ofthe unit employees into contractual fringe benefit fundssince the expiration of the collective-bargaining agree-ment on August 31, 1980; and (c) withdrawing, on orabout December 8, 1980, its recognition of the Union asthe exclusive collective-bargaining representative of theemployees.Briefs have been filed by all parties and have beenduly considered. Based upon the entire record,2thebriefs, and my observation of the demeanor of the wit-nesses, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent, a New York corporation, having its prin-cipal office and place of business at 38 Easy Street, Say-ville, New York, is engaged in the business of the remov-al of rubbish, cinders, ashes, waste materials, buildingdebris, and similar products within Suffolk County, NewYork. It annually derives gross revenues in excess of$500,000 from its business operations and also annuallypurchases and receives goods and materials valued inexcess of $50,000 which are delivered directly to its fa-cility from other States. Respondent admits, and I find,that it is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act, and thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent and the Union have been parties to collec-tive-bargaining contracts since 1975. The original recog-nition of the Union by Respondent in 1975 was basedupon a card showing by the Union. At that time Re-spondent did not negotiate the terms of the contract butrather accepted and signed a contract containing thesame terms and conditions as that negotiated by an em-ployer association known as the Corrigan group.3Re-spondent had not been and is not a member of that em-ployer association. Respondent's contractual relationshipwith the Union had, therefore, always been upon an indi-vidual basis. The first contract between Respondent andthe Union was effective from March 17, 1975, to August31, 1977.There was apparently much bitterness between theparties, historically. Thus, at the expiration of the firstcontract in August 1977 the then president of Respond-C.P. Exhs. I and 2. received in evidence at the hearing, were appar-ently lost thereafter, and copies thereof could not be obtained. All partieshave agreed that I not consider those exhibits in the determination of thiscase, and I have not considered them.s Corrigan is the name of the man who represents the employer ausoci-ation. The Corrigan group consists of about 80 to 90 employers.ent, John (Jack) Montesano,4along with other employ-ers formed an independent employer associationsand anindependent union in an attempt to avoid continuing todeal with the Union.6Apparently nothing came of thoseorganizations since Respondent signed a renewal collec-tive-bargaining contract which was effective from Sep-tember 3, 1977, to August 31, 1980. Again, as to this con-tract, as had occurred with respect to the first contract,Respondent did not negotiate the terms of the contractwith the Union but rather accepted and signed a contractcontaining the same terms and conditions as that negoti-ated by the Corrigan group.In the period 1975 through 1979, apparently Respond-ent was not reporting the names of all of its employeesto the Union and not making proper contributions to theunion funds according to their contract. The Union ac-cordingly filed for arbitration claiming that it was owed$40,000. The matter was settled, sometime in 1974, for$23,000.7B. The Events Surrounding the Expiration of theContract on August 31, 1980On June 10, 1980,8 the Union sent a certified letter toRespondent, advising it, inter alia, that the Union wishedto amend and modify the terms of the contract whichwas to expire on August 31. The Union further advisedthat its proposals for a new contract would be sent toRespondent at a later date.On June 17, the Union sent a letter to Respondent byregular mail, which contained the Union's proposals fora renewal contract with a request that Respondent con-tact the Union to arrange an appointment to negotiatethe renewal agreement. The Union received no responseto this letter.On June 26, the Union's letter of June 10 was returnedto it marked "unclaimed." The following day, on June27, the Union sent copies of its June 10 letter and pro-posals to Respondent. That letter was not returned to theUnion and the Union received no response to it.On July 30, the Union sent a letter to Respondent andother employers who deal on an individual basis with theUnion, advising them of a meeting to be held in theUnion's New York City office on August 12 for the pur-pose of negotiating the terms of the renewal contract.On August 6, Jack Montesano sent a letter to theUnion advising it that he was unable to attend theAugust 12 meeting because he had to appear in trafficcourt and requesting that the meeting be held on LongIsland. He added that he had not received the Union'sdemands for the new contract.' There are two persons named John P. Montesano in this Decision.The father, known as Jack, will be referred to as Jack Montesano, andthe son will be referred to as John Montesano.a The association was known as the Suffolk County Solid Waste Insti-tute. The Union was known as the Brotherhood of Cartmen and HaulersUnion of North America.a This information is according to the uncontradicted testimony ofUnion Representative Bernard Adelstein.7 This according to the uncontradicted testimony of Union Representa-tive Bernard Adelstein.a All dates hereafter are in 1980 unless otherwise stated.310 TAURUS WASTE DISPOSAL, INC.On August 8, the Union replied, offering RespondentAugust 13 at the Union's office as a date for the meeting.The Union also enclosed a copy of its proposals. TheUnion received no response to its letter, and apparentlyRespondent did not attend the meetings on August 12 or13.Union business agent Michael Fleischer visited Re-spondent on August 11 to discuss the discharge of anemployee. Fleischer asked Jack Montesano if the Unionis "going to have a rough time with the contract' withyou again this time around as well as last time." JackMontesano replied that there would be no problems.9In or about July or August, negotiations began be-tween the Union and the Corrigan group. On August 31,the contract expired.Respondent and the Union stipulated that, on or aboutSeptember 1, Respondent ceased making payments onbehalf of its drivers and helpers into the insurance, sever-ance, and pension funds that were provided for in itscontract which expired on August 31. It was also stipu-lated that Respondent created its own pension fund with-out consultation with the Union.On September 1, the Union struck because of the Cor-rigan group's refusal to grant retroactivity of the con-tract's terms to September 1. All of the Union's memberswere told to strike, including those employed by Re-spondent. On September 4 the strike was settled and onor about September 15 the formal contract was signed bythe Corrigan group. Copies of the contract were mailedto employers, including Respondent, which had con-tracts with the Union. The Union received no reply fromRespondent to its mailed contract.C. The Attempt To Have Respondent Sign theContract and the Charges Against the Union1. The meeting of October 13Michael Fleischer, the Union's business agent, testifiedthat on October 13 he and union representative BillyHarris visited Jack Montesano at Respondent's facility.Also present was Thomas Ronga, the owner of DetailCargo, another garbage removal company. Fleischer tes-tified that he gave Jack Montesano a copy of the con-tract and asked him if he was going to sign it. Jack Mon-tesano replied: "Yes, I will sign it, I just want to look itover." He then asked Fleischer to return in 3 days topick it up. Fleischer then left.John Montesano testified that Fleischer told JackMontesano that Union Representative Bernard Adelsteinwanted him to sign the contract. According to John, hisfather said: "To be honest with you fellows if you stillgot that hot cargo clause in there I am not going to signit, there are a lot of things I want to talk to you about."Jack Montesano also said that he had to give the con-tract to his attorney.Fleischer was not asked specifically if John Montesanowas present during that meeting. Neither Harris norRonga testified.0 This according to the uncontradicted testimony of Fleischer. JackMontesano died on April 13, 1981, and thus did not testify at the hearing.Fleischer phoned Jack Montesano on October 16, andasked him if he could pick up the contract. Jack Monte-sano replied that the contract was "okay" with him buthe wanted his attorney to look at it before he signed it.Jack Montesano added that his attorney was then inIsrael and would return on November 14. Fleischer re-ported this conversation to Adelstein.2. The Union's action against Jet SanitationShortly after Adelstein was told by Fleischer that Re-spondent claimed an inability to sign the contract due toits attorney's absence, union attorney Richard Weinmanntold Adelstein that in fact Respondent's attorney, ReubenKaufman, had not gone to Israel when it was allegedthat he had. Adelstein then decided that, as a response toRespondent's misstatements or falsely stating the unavail-ability of counsel, he would investigate whether Re-spondent was a party to any violations of the terms of itsrecently expired contract with the Union.Accordingly, Adelstein learned that Jet SanitationService Corp. was subcontracting work to Respondent inviolation of the contract."' On October 31, Adelsteinsent a letter to Jet so advising it, and also directing thatit cease the violation immediately. IJet complied with the Union's request, and refused topermit Respondent to pick up work from it. For 2 to 3weeks Respondent's trucks were not used at all.In early November, union attorney Weinmann re-ceived a phone call from Respondent attorney Kaufman.Weinmann was asked by Kaufman to arrange a meetingregarding the work lost by Respondent from Jet Sanita-tion pursuant to the Union's demand for compliance withthe subcontracting clause. Weinmann agreed to set upthe meeting and asked Kaufman whether Respondentwas ready to sign the contract. Kaufman replied thatthere were "a few little things" that would have to be"ironed out" first. A meeting was arranged for Novem-ber 14.On November 14, Kaufman called and canceled themeeting because he was in a doctor's office with his wifewho was ill. Weinmann offered to meet later that eve-ning. Kaufman declined saying that he could not leavehis wife, but added that he was leaving for Israel on No-vember 17, and would be returning on December 10.Weinmann then offered to meet on November 16 or 17.Kaufman again refused, saying that he could not leavehis wife. Weinmann then said that he would not wait forKaufman's return from Israel on December 10 and hewould do whatever was necessary to protect the Union.1o The subcontracting clause of the contract, which was later the sub-ject of a charge against the Union, to be discussed infra, states:SUB-CONTRACTINGNo work or services presently performed or hereafter assigned toemployees in the collective bargaining unit will be sub-contracted,transferred, leased, assigned or conveyed in whole or in part to anyother person, firm, partnership or corporation which is not a partyto this Agreement.l Apparently, the Union's theory was that Jet, which was a signatoryto the union contract, had subcontracted work to Taurus which was nota party to the contract because it had not yet signed the 1980-83 agree-ment311 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. The meeting of November 17Union agent Fleischer testified that on November 17he again visited Respondent's premises. The same peoplewere present then who were present at the October 13meeting, with the addition of John Montesano, who en-tered the room in the middle of the conversation, butwas not present for the material part of the conversation,according to Fleischer.Fleischer testified that Jack Montesano said that hewould not sign the contract, adding that he was going todecertify the Union. Ronga told Jack Montesano that he(Montesano) made a commitment to sign the contract.12Jack Montesano then told Fleischer that he did not likehim, showed him a pistol in his desk drawer, told himthat he would blow Fleischer's brains out, and orderedhim out of his office. Fleischer then left.John Montesano testified that he was present for halfthe meeting, during which Jack Montesano said: "This iswhy I didn't want to sign it to begin with. It proves thefact about the hot cargo clause, now I am out of work,he'ttook half my business." Fleischer replied: "All yourproblems will be over. All you got to do is sign...."Jack Montesano then said: "I told you before. I am notsigning with that clause in it. There is a lot of otherthings I want to talk to Bernie about." Jack Montesanoalso asked Fleischer: "Why are you trying to crucify melike Jesus Christ?" Ronga also asked Jack Montesano tosign the contract. Jack Montesano replied that he couldnot sign because the Union was trying to take his busi-ness from him. Fleischer asked: "Don't you think thebenefits are good in the Union?" There was no reply.John Montesano, while admitting that his father owned apistol, denied that he (Jack) threatened Fleischer or evenkept the pistol in his office.4. The charges against the UnionOn November 19, Respondent filed an 8(e) charge14against the Union in which it alleged that, since October31, the Union has entered into a contract or agreementwith Jet Sanitation Service Corp. whereby Jet has ceaseddoing business with Respondent in violation of Section8(e) of the Act.On November 21, Weinmann phoned Jack Montesanoand asked for a meeting for November 24, 25, or 26.Montesano agreed to meet on November 26 at the officeof the commissioner of labor.On November 25, Gloria Rosenblum, an associate ofKaufman, called Weinmann and told him that Montesanocould not attend the meeting because he was serving onjury duty. Weinmann offered to meet in the evening,after jury duty was completed. Rosenblum agreed butsaid that she would have to check with Jack Montesano.The following morning, November 26, Rosenblumcalled Weinmann and told him that Jack Montesanowould not meet. Rosenblum asked Weinmann in eitherthis conversation or the one on November 25 whether" This apparently refers to the October 13 meeting at which JackMontesano said that he would sign the contract, but needed time to ex-amine it.I3 Apparently referring to Bernard Adelstein." Case 29-CE-53.there was "any room to alter the contract." Weinmannreplied that the contract had already been agreed to, butthat, if there were some "minor problems" regarding it,the contract could be signed and the parties could thenhave a side letter agreement clarifying certain points.5. The calls of November 28 and 30Weinmann phoned Kaufman on November 28 andasked tr have a meeting regarding the contract. Kauf-man replied that he would be seeing Montesano the fol-lowing day. Weinman said that, although he and BernardAdelstein were leaving for Puerto Rico that day, UnionRepresentative Martin Adelstein would be available inNew York to meet.Weinmann testified that on November 30 he phonedKaufman from Puerto Rico and asked him for the statusof the matter. Kaufman replied that he and Jack Monte-sano would not be meeting wvith Martin Adelstein. Kauf-man also asked whether there had ever been an electionamong Respondent's employees. Weinmann replied thathe believed that the original recognition was based upona card showing. Kaufman then said: "Well, we are goingto file a petition." The conversation then ended. Wein-mann testified that no counterproposals were ever of-fered by Respondent to the Union's demands or to thecontract which had been tendered. Weinmann alsodenied that Kaufman or any agent of Respondent offeredto accept the contract if the subcontracting clause or anyother provision was altered or removed. Weinmann fur-ther stated that the issue of the subcontracting clause asit related to the proposed contract was never raised withhim by Respondent prior to the instant hearing.Kaufman testified regarding Weinmann's November 30call. Kaufman stated that Weinmann asked that the 8(e)charge be withdrawn,s5and also asked to negotiate thecontract upon his return from Puerto Rico. Kaufman re-fused to withdraw the charge, and told Weinmann thatRespondent would not sign the contract containing thesubcontracting clause, and there would be no agreementunless the clause was removed. Kaufman did not recallasking Weinmann whether there had been an electionamong Respondent's employees, but significantly he ad-mitted telling Weinmann on November 30 that "the em-ployees had filed a petition for election." '6D. Subsequent EventsOn December I, the Union executed a settlementagreement in settlement of the 8(e) charge. 7On December 8, a decertification petition was filed byan employee of Respondent.On December 10 the Union filed the instant charge.'8"5 Previously, on November 25, the Board agent sent withdrawal re-quest forms to Respondent. They were not executed.'e As will be discussed, infra, a decertification petition was filed onDecember 8."7 By the terms of the settlement agreement, the Union agreed tonotify all parties to the collective-bargaining agreements that the subcon-tracting clause is void and unenforceable, insofar as it prohibits subcon-tracting to anyone who "is not a party to the agreement."IL The petition was dismissed on May 15, 1981, subject to an applica-tion by the petitioner for reinstatement of the petition after the final dis-position of the instant case (29-CA-8501)312 TAURUS WASTE DISPOSAL, INC.E. The UnitThe unit description alleged in the complaint is as fol-lows:All full-time and regular part-time drivers and driv-ers' helpers employed by the Respondent at its Say-ville, New York facility, exclusive of all other em-ployees, and all supervisors as defined in Section2(11) of the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.Respondent's answer denied the above description butthe unit issue was given no attention by the partiesduring the hearing. The subject was addressed by coun-sel for the General Counsel in her brief, but was not ad-dressed by Respondent or the Union in their briefs. Thetwo contracts honored by Respondent, which were ef-fective from 1975 to 1977, and from 1977 to 1980, andthe contract at issue herein, which runs from 1980 to1983, describe the unit as "all chauffeurs and helpers atall locations of the Employer, except those employeesnot eligible for membership in the Union in accordancewith the provisions of the Labor Management RelationsAct of 1947, as amended...." Accordingly, I find thatthe correct unit description is that alleged in the com-plaint, as set forth above. "Such unit is consistent withthat recognized by the parties in their collective bargain-ing agreements and these agreements described the bar-gaining unit with sufficient clarity."19111. ANALYSIS AND CONCLUSIONSA. The Alleged Refusal To Meet and Bargain Withthe Union; the Alleged Withdrawal of Recognition ofthe UnionThe General Counsel alleges that Respondent violatedSection 8(aX1) and (5) of the Act by failing and refusing,since on or about August 6, 1980, to meet and bargainwith the Union. The General Counsel also alleges thatRespondent violated Section 8(a)(1) and (5) of the Actby withdrawing its recognition of the Union on or aboutDecember 8, 1980.Respondent raises certain affirmative defenses in itsanswer and at hearing essentially as follows: (1) TheUnion refused to negotiate with it.20(2) The Union re-fused to negotiate with Respondent until the Union ne-gotiated a contract with the industry association, andthereafter attempted to coerce Respondent to execute thesame contract without any negotiation. (3) The contractcontained an illegal and void hot cargo clause whichrendered the entire proposed contract illegal. (4) Re-spondent is excused from bargaining because a decertifi-cation petition had been filed by its employees.The Board has long held that a collective-bargainingagreement, lawful on its face, raises an irrebutable pre-sumption that the union's majority status continuesthrough the end of the contract. This presumption con-1 Henry Cauthorne, an Individual, it/a Cauthorne Trucking, 256 NLRB721, fn. 8 (1981); Dial Tuxedos Inc., 250 NLRB 476, 481 (1980).'o No charge alleging a refusal to bargain had been filed against theUnion.tinues beyond the expiration of the contract, but becomesrebuttable. The burden of rebutting this presumption isupon the party that would do so.21 The question then iswhether the respondent has rebutted the presumptionthat the union represents a majority of the employees inthe unit in question. In defending its refusal to bargainwith the union, it is incumbent upon the respondent todemonstrate either that the union did not enjoy majoritysupport at the time of the refusal to bargain or that it hasreasonable doubts based on objective considerations forbelieving that the union had lost its majority status whenit refused to bargain. As noted, such presumption contin-ues following the expiration date of the contract. More-over, before refusing to bargain, it was incumbent uponRespondent herein to rebut that presumption either byshowing (1) that at the time of the refusal the Union nolonger enjoyed majority representative status, or (2) thatits refusal was predicated on a good-faith and reasonablygrounded doubt of the Union's continued majoritystatus.22Respondent has not met its burden.The mere filing of a decertification petition does notdestroy the presumption of continued majority status thata recognized union enjoys.2aNo other evidence was ad-duced concerning the Union's alleged lack of majoritysupport or of Respondent's reasonable doubts based uponobjective considerations for believing that the Union hadlost its majority status. Moreover, I note that the decerti-fication petition was filed on December 8, which wasmore than 3 months after Respondent's admitted cessa-tion of its payments to the Union's contractual fringebenefit fund immediately upon the expiration of the con-tract on September 1, 1980.24Respondent alleges that the contract is not lawful onits face because of the existence of the alleged unlawfulhot cargo subcontracting clause which thereby relievedit of its obligation to bargain. However, I find that Re-spondent never asserted this defense to the Union priorto the instant hearing.25Moreover, the subcontracting clause in the contract26has not been determined to be unlawful.27This identical...provision was contained in two prior contractsimmediately preceding the current collective-bar-gaining agreement. The Respondent not only signedbut also honored each of these agreements withoutcomplaining about the illegality of this provision.26It was only after Respondent filed a charge on No-vember 19 alleging the unlawfulness of the clause that itsought to avoid its obligation to bargain with the UnionA" Henry Cauthorne. t/a Cauthorne Trucking, supra: Eastern WashingtonDistributing Company, Inc., 216 NLRB 1149 (1975).2a Impressions Inc., 221 NLRB 389, 403 (1975).s Lammert Industries a division of Componetrol. Inc.. a subsidiary of I-T-E Imperial Corporation, 229 NLRB 895, 932 (1977), and cases citedtherein."4 That issue will be discussed, infra'a Canterbury Gardens and Manchester Gardens, Inc., 238 NLRB 864,865 (1978).'6 The clause is set forth, supra.27 Respondent's charge alleging its unlawfulness was settled by theUnion." Central Plumbing Company, 198 NLRB 925, 929-930 (1972).313 DECISIONS OF NATIONAL LABOR RELATIONS BOARDby asserting the illegality of the subcontracting clause.These circumstances cause me to conclude that Respond-ent raised the issue of the allegedly unlawful subcontract-ing clause as an afterthought. As a result of the settle-ment of the case against the Union on December 1, thesubcontracting clause of the contract has been modified,but nevertheless Respondent had not met with the Unionto negotiate a contract prior to the instant hearing.Moreover, as the agreement contains a separabilityclause and the subcontracting provision is independent ofother sections of the contract, the document as a wholeis not rendered invalid by the alleged illegality of thatclause. 29Accordingly, I find and conclude that the Union con-tinued to represent a majority of the employees of Re-spondent upon and after the expiration of the contract onAugust 31, 1980.Section 8(d) of the Act sets forth the bargaining obli-gation of the parties:...to bargain collectively is the performance ofthe mutual obligation of the employer and the rep-resentative of the employees to meet at reasonabletimes and confer in good faith with respect towages, hours, and other terms and conditions of em-ployment, or the negotiation of an agreement or anyquestion arising thereunder, and the execution of awritten contract incorporating any agreementreached if requested by either party ....The test of good faith in collective bargaining iswhether a party to negotiations conducted itself duringthe entire negotiations so as to promote rather thandefeat an agreement.30The evidence establishes, as set forth above, that theUnion requested bargaining for a new contract on June10, 17, and 27, and advised Respondent of its demands.3'The Union repeatedly thereafter, in its letters of June 17,July 30, and August 8, offered to meet with Respondentfor the purpose of negotiating a renewal agreement,32but received no reply except for a letter dated August 6in which Respondent's president replied that he wasunable to meet on August 12 due to a traffic court ap-pearance. The Union immediately offered to meet onAugust 13, but Respondent did not respond to that offer.Union agent Fleischer, whose testimony I credit,33stated that on October 13 Jack Montesano agreed to sign9 Id.30 N.L.R.B. v. Reed & Prince Manufacturing Company, 205 F.2d 131(Ist Cir. 1953), cert. denied 346 U.S. 887.l Although the evidence shows that Respondent stated that it had notreceived the Union's demands by August 6, this was cured by theUnion's sending another copy of its demands on August 8. Moreover, ata meeting on August II11, Respondent did not raise this issue.32 The Union thus made repeated offers to "negotiate" a renewalagreement with Respondent. Respondent's argument that the Union didnot want to negotiate with it but rather demanded that it sign the agree-ment already negotiated by the Corrigan group is therefore withoutmerit.aS Fleischer impressed me as a credible, forthright witness. I do notcredit John Montesano's testimony that his father refused at that meetingto sign the contract because of the presence of an allegedly illegal hotcargo clause in the contract. The issue of the hot cargo clause did notarise until October 31 when the Union invoked it against Jet Sanitationand Respondent. Thus the clause could not have been an issue on Octo-the contract which had been negotiated between theCorrigan group and the Union, but wanted 3 days tolook it over. Three days later, on October 16, Jack Mon-tesano told Fleischer that the contract was "okay" withhim but that he wanted his attorney to look at it.On only one occasion prior to the hearing, Respondentrequested a meeting to discuss the contract. Thus, ameeting was arranged for November 14 but was thencanceled due to the illness of the wife of Respondent'sattorney. Union attorney Weinmann's repeated offers tomeet thereafter were rejected by Respondent.Respondent's attitude toward bargaining with theUnion was illustrated by the November 17 meeting be-tween Fleischer and Respondent. Jack Montesano re-fused to sign the contract, adding that he would "decer-tify" the Union.34It is further observed that Respondent's presidentagreed to meet with the Union on November 26 but thencanceled that meeting because he was scheduled to serveon jury duty that day. The Union's further offer to meetat the conclusion of jury duty was rejected by Respond-ent.The Union further advised Respondent in late Novem-ber that it was available to meet, but Respondent againrejected that offer.35The parties thereafter did not meetto negotiate a contract prior to the hearing.3"Respondent's failure to respond to communicationsfrom the Union requesting bargaining, its failure to agreeto meet with the Union, the agreement to meet with theUnion and then the cancellation of such me.atings37without further proposing any additional mee, -gs, itsfailure to make any counterproposals to the Union's pro-posed contract,38all convince me that Respondent'sber 13. Moreover, I note that Respondent signed without objection twoprior contracts containing the identical clause. Furthermore, Jack Monte-sano's affidavit dealing with the October 13 conversation made no men-tion of his alleged refusal to sign the contract because of the subcontract-ing clause.a4 Although Jack Montesano's affidavit as to that incident given onNovember 19 states that he refused to sign the contract because theUnion took half his business from him, etc., he did not expressly statethat the reason for his refusal to sign the contract was the presence of anallegedly illegal hot cargo clause in the contract. I do not credit JohnMontesano's testimony that his father refused to sign the contract becauseof the alleged hot cargo clause. John Montesano was present for onlyhalf the meeting and Fleischer denied that John was there for the criticalconversation.35 I credit union attorney Weinmann's testimony that at no time priorto the instant hearing did Respondent raise the hot cargo clause issue as itrelated to the contract, and that Respondent never stated that it wouldrefuse to sign the contract unless the clause was removed. Even if Re-spondent's attorney, Kaufman, told Weinmann, as he testified he did, onNovember 30, that Respondent would not sign the contract unless the of-fensive clause was removed, the following day, December I, the Unionexecuted a settlement agreement in which it agreed to do just that."I It is noted, however, that subsequent to the opening of the instanthearing the parties met twice to negotiate a contract but failed to reachagreement.97 I note that one of these meetings was canceled due to the illness ofRespondent counsel's wife. While I sympathize with the reason for thecancellation, nevertheless, "the fact that the Respondent's chosen bar-gaining representative may have had no time available to discharge theclient's statutory duty is not a defense that is available to the Employer."Imperial Tile Company, 227 NLRB 1751, 1754 (1977), and cases citedtherein.9" B. F. Goodrich General Products Company. etc., 221 NLRB 288, 290(1975).314 TAURUS WASTE DISPOSAL, INC.entire course of action throughout the period afterAugust 6, 1980, was lacking in a good-faith desire toarrive at a final agreement with the Union.39Moreover,by its actions, specifically in stating on November 17 thatit would decertify the Union, in flatly stating on Novem-ber 30 that it would not meet with the Union, and also inrefusing to bargain pending the resolution of the decerti-fication petition, Respondent has withdrawn its recogni-tion of the Union. ,I, therefore, find and conclude that, by refusing tomeet and bargain with the Union from August 6, 1980,and by withdrawing recognition from the Union on No-vember 17, Respondent has violated Section 8(a)(1) and(5) of the Act.B. The Alleged Failure 7b Make Fringe BenefitPaymentsThe General Counsel alleges and Respondent admitsthat, on September 1, Respondent ceased making pay-ments on behalf of its unit employees into the insurance,severance, and pension funds provided for in the con-tract which expired on August 31.Respondent's argument is that inasmuch as the con-tract expired it was no longer under an obligation tomake contributions to the funds. Moreover, Respondentalso admitted, apparently in justification of its ceasingmaking payments to the Union's funds. that it created itsown pension fund.40[Tihe Board has held that health and welfare andpension fund plans which are part of an expiredcontract constitute an aspect of employee wagesand a term and condition of employment which sur-vives the expiration of the contract. .... Thus, anemployer may not unilaterally alter payments intosuch plans unless: (1) the changes are made subse-quent to the parties' reaching a bargaining impasse9 .ntihony Carilh, d/b/a Antonmo's Re.taurant. 246 NLRB 833, 841(1979); Imperial file Company, supra.40 It was stipulated by the parties that Respondent created its ownpension fund without prior consultation with the Union. Despite the factthat this admission and stipulation were made in the first day of hearing,even before any testimony was taken, counsel for the General Counseldid not move to amend her complaint until just prior to the last day ofhearing after all parties had rested their cases just prior to the close ofthe hearing. Her motion was firstl made in the form of a motion to amendthe complaint to conform the pleadings with the evidence. When ques-tioned by me, she moved to amend the complaint to allege as a separateindependent allegation of the complaint that Respondent unilaterally es-tablished its own pension fund in late 1980. Respondent's attorney object-ed to the motion to amend on the grounds that it was not timely madeand that he would have to adduce evidence from representatives of theNew York State Labor Department. I denied the motion to amend thecomplaint on the grounds that it was not timely made and the issue hadnot been fully litigated. Counsel for the General Counsel, in her brief,renewed her motion to amend the complaint. I reaffirm my denial of themotion to amend the complaint. The motion was not timely made, Re-spondent was not apprised that it would have to defend against this alle-gation, and the issue was not fully litigated. Weather Tamer, Inc., 253NLRB 293, 304 (1980); Kern's Bakeries Inc., 227 NLRB 1329, fn. 1(1977). Moreover, 'he remedy for this allegation, if proven, would notadd anything to the Order that it cease and desist from making unilateralchanges inasmuch as such an Order would not require that Respondentdiscontinue the pension plan granted the employees. Mountaineer Exca-vwting Co., Inc., 241 NLRB 414, 417-418 (1979). For all of the above rea-sons, I reaffirm my ruling denying the General Counsel's motion toamend the complaint.and the union has rejected the changes prior to theimpasse, (2) the employer demonstrates that, at thetime the changes were made, the union did not rep-resent a majority of the unit employees or that theemployer had a good-faith doubt, based on objec-tive considerations, of the union's continuing major-ity status, or (3) the union has waived its right tobargain regarding the changes.4'It is clear that no impasse occurred. During the hear-ing, Respondent argued that an impasse had beenreached as to the subcontracting clause because theUnion insisted on its inclusion and Respondent wantedits exclusion. As set forth in detail above, I find and con-clude that no impasse occurred as to the subcontractingclause or as to any issue. Moreover, not only was thereno impasse-there was no bargaining. The parties hadnot met even once to negotiate a contract prior to theinstant hearing.42As found above, the failure of the par-ties to meet and bargain was due to Respondent's avoid-ance of its bargaining obligation. Furthermore, as setforth above, there was no evidence that the Union didnot represent a majority of the unit employees or thatRespondent had a good-faith doubt, based on objectiveconsiderations, of the Union's continuing majority status.There was similarly no evidence that the Union hadwaived its right to bargain regarding the changes.Accordingly. I find and conclude that by ceasingmaking payments on September 1, in behalf of its unitemployees into the insurance, severance, and pensionfunds provided by the parties' contract, Respondent vio-lated Section 8(a)(l) and (5) of the Act.43CONCLUSIONS OF LAW1. Respondent, Taurus Waste Disposal, Inc., is, and atall times material herein has been, an employer engagedin commerce within the meaning of the Act.2. Private Sanitation Union Local 813, affiliated withInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labor orga-nization within the meaning of the Act.3. All full-time and regular part-time drivers and driv-ers' helpers employed by the Respondent at its Sayville,New York facility, exclusive of all other employees, andall supervisors as defined in Section 2(11) of the Act,constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct.4. At all times since in or about 1975, the Union hasbeen the exclusive collective-bargaining representative ofthe enployees in said unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5. By refusing, since August 6, 1980, to meet and bar-gain with the Union, by withdrawing recognition fromthe Union on November 17, 1980, as the representative4i Henry Cauthorne, an Individual t/a Cauthorne Trucking, 256 NLRB271, and cases cited therein.4 Union business agent Fleischer's visits to Respondent on October 13and November 17 were not for the purpose of negotiating a contract. Hewas not authorized to negotiate contracts in behalf of the Union.43 Ilarold W Hinson, d/b/a Hen House Market Na 3, 175 NLRB 596(1969), enfd. 428 F.2d 133 (8th Cir. 1970).315 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the employees in the appropriate unit, and by unilater-ally ceasing payments into the Union's insurance, sever-ance, and pension funds upon the expiration of the 1977-80 collective-bargaining agreement between Respondentand the Union, Respondent engaged in unfair labor prac-tices within the meaning of Section 8(aXl) and (5) of theAct.6. The above-described unfair labor practices areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall order Respondent to cease anddesist therefrom, and to take certain affirmative actiondesigned to effectuate the policies of the Act. I shall rec-ommend that Respondent make the employees whole bypaying all insurance fund, severance fund, and pensionfund contributions, as provided in the expired collective-bargaining agreement, which have not been paid andwhich would have been paid absent Respondent's unlaw-ful unilateral discontinuance of such payments, and thatit continue such payments until such time as Respondentnegotiates in good faith with the Union to a new agree-ment or to an impasse.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this proceeding, and pursu-ant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDER44The Respondent, Taurus Waste Disposal, Inc., Say-ville, New York, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to meet and bargain collectively with Pri-vate Sanitation Union Local 813, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, as the exclusive rep-resentative of its employees in the appropriate unit de-scribed as follows:All full-time and regular part-time drivers and driv-ers' helpers employed by the Respondent at its Say-ville, New York facility, exclusive of all other em-ployees, and all supervisors as defined in Section2(11) of the Act.(b) Withdrawing recognition from the Union as the ex-clusive representative of the employees in the above-de-scribed appropriate unit.(c) Unilaterally ceasing payments into the insurancefund, severance fund, and pension fund provided for inthe collective-bargaining agreement between Respondentand the Union, which expired on August 31, 1980." In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefmdings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(d) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Bargain in good faith with Private SanitationUnion Local 813, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive representative of itsemployees in the appropriate unit described as follows:All full-time and regular part-time drivers and driv-ers' helpers employed by the Respondent at its Say-ville, New York facility, exclusive of all other em-ployees, and all supervisors as defined in Section2(11) of the Act.(b) Make its employees whole by paying all insurance,severance, and pension fund contributions, as provided inthe expired collective-bargaining agreement, which havenot been paid, and which would have been paid absentRespondent's unlawful unilateral discontinuance of suchpayments, and continue such payments until such time asRespondent negotiates in good faith to a new agreementor to an impasse.(c) Post at its Sayville, New York, place of businesscopies of the attached notice marked "Appendix."45Copies of said notice, on forms provided by the RegionalDirector for Region 29, after being duly signed by Re-spondent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.41 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT unilaterally cease making pay-ments into the Union's insurance, severance, andpension funds.316 TAURUS WASTE DISPOSAL, INC.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of the rights guaranteed them in Section 7of the Act.WE WILL make our employees whole by payingall insurance, severance, and pension fund contribu-tions, as provided in the expired collective-bargain-ing agreement, which have not been paid, andwhich would have been paid absent our aidlateraldiscontinuance of such payments, and continue suchpayments until such time as we negotiate in goodfaith to a new agreement or to an impasse.WE WILL bargain collectively in good faith withthe Private Sanitation Union Local 813, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, as the exclusive representative of the employeesin the following unit:All full-time and regular part-time drivers anddrivers' helpers employed by us at our Sayville,New York facility, exclusive of all other employ-ees, and all supervisors as defined in Section2(11) of the Act.TAURUS WASTE DISPOSAL, INC.317